LEHAN, Judge.
In this mortgage foreclosure suit plaintiffs appeal from the trial court’s order vacating partial summary judgments entered against certain defendants. We affirm.
The defendants were shown to have been without counsel when the partial summary judgments were entered and to have then lacked the subsequently discovered information now alleged in their counterclaim that plaintiffs’ mortgage had been subordinated to defendants’ mortgages. We do not conclude that there was an abuse of discretion by the trial court. See Church v. Strickland, 382 So.2d 419 (Fla. 5th DCA 1980).
Affirmed.
SCHEB, A.C.J., and RYDER, J., concur.